DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted January 25, 2021, and May 12, 2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
The information disclosure statement filed December 2, 2019, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The incomplete copy of EP127058 has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "ES1" and "ES2" have both been used to designate ES1 in FIG. 9 and FIG. 10. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 17-18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2008/0001577 to Sather.
Claim 11 
Sather (FIG. 3, paragraph 36-37) discloses a hybrid power-supply circuit comprising:
a first energy-storage device (108); and
a second energy-storage device (104), 
wherein the first (108) and second (104) energy-storage devices are combined in a module (100) and electrically interconnected, and 
wherein the first energy-storage device (108) is a solid-state accumulator (paragraph 36).
Claim 13
Sather discloses the power-supply circuit according to claim 11, further comprising an ASIC chip (paragraph 46) configured to control or regulate a charging process or discharging process (paragraph 44-45). 
Claim 17
Sather discloses the power-supply circuit according to claim 11, further comprising a varistor and/or a Zener diode (106) configured to limit a voltage to a minimum value (paragraph 36).
Claim 18 
Sather discloses the power-supply circuit according to claim 11, further comprising a varistor and/or a Zener diode (106) configured to limit a voltage to a maximum value (paragraph 36).
Claim 21
Sather (FIG. 3-4) discloses a method comprising:
using the power-supply circuit of claim 11 in an electrical component (100) with an RF transmitter, an RF receiver and/or an RF transceiver (paragraph 37). 
Claim 22
Sather (FIG. 3, paragraph 36-37) discloses a method for producing a hybrid power-supply circuit, the method comprising:
combining of a capacitor (104) and a solid-state accumulator (108) in a compact module (100). 
Claim 23
Sather discloses the method according to claim 22, further comprising merging a layer system for the capacitor (104) and a layer system for the solid-state accumulator (108) in a multilayer process to form a monolithic module (paragraph 37, 43). 

Claims 11, 12, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0264875 to Kaminsky et al. (hereinafter Kaminsky).
Claim 11
Kaminsky (FIG. 17) discloses a hybrid power-supply circuit comprising:
a first energy-storage device (304); and
a second energy-storage device (20), 
wherein the first (304) and second (20) energy-storage devices are combined in a module ( 1300) and electrically interconnected, and 
wherein the first energy-storage device (304) is a solid-state accumulator (paragraph 126, “The embodiment of device 1300 in FIG. 17 can be implemented with only solid state components”).
Claim 12 
Kaminsky discloses the power-supply circuit according to claim 11, wherein the second energy-storage device (20) is a ceramic capacitor, a multilayer capacitor, a multilayer ceramic capacitor or a double-layer capacitor (paragraph 48, “capacitors 20 (e.g., EDLCs)”; see also paragraph 38). 
Claim 22
Kaminsky (FIG. 17) discloses a method for producing a hybrid power-supply circuit, the method comprising:
combining of a capacitor (20) and a solid-state accumulator (304; paragraph 126, “The embodiment of device 1300 in FIG. 17 can be implemented with only solid state components”) in a compact module (1300). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sather in view of US Publication 2008/0315377 to Eichelberger et al. (hereinafter Eichelberger).
Claim 14
Sather discloses the power-supply circuit according to claim 11, as shown above.
Sather does not expressly disclose wherein the first energy-storage device is a first SMD component and the second energy-storage device is a second SMD component, and wherein the first and second SMD components are arranged one above the other, as recited in claim 14 (but see paragraph 43-47).
Eichelberger (FIG. 6) teaches wherein a first device (670) is a first SMD component (paragraph 76) and a second device (Chip 1) is a second SMD component (paragraph 33), and wherein the first (670) and second SMD components (Chip 1) are arranged one above the other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eichelberger with Sather to incorporate stacked components as taught by Eichelberger in the structure taught by Sather, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for vertical integration of components to create more compact packaging and allows for shorter paths between components.
Claim 15
Sather discloses the power-supply circuit according to claim 11, as shown above.
Sather does not expressly disclose wherein the first energy-storage device is a first SMD component and the second energy-storage device is a second SMD component, and wherein the first and second SMD components are arranged side by side, as recited in claim 15 (but see paragraph 43-47).
Eichelberger (FIG. 6) teaches wherein a first device (670) is a first SMD component (paragraph 76) and a second device (690) is a second SMD component (paragraph 77), and wherein the first (670) and second SMD components (690) are arranged side by side.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eichelberger with Sather to incorporate side by side SMD components as taught by Eichelberger in the structure taught by Sather, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for horizontal and vertical integration of components to create more compact packaging and allows for testing of subsystems before assembly (Eichelberger paragraph 76).
Claim 16
Sather discloses the power-supply circuit according to claim 11, as shown above.
Sather does not expressly disclose wherein the first energy-storage device is a first SMD component and the second energy-storage device is a second SMD component, and wherein the first energy-storage device and the second energy-storage device are integrated monolithically as a multilayer system, as recited in claim 16 (but see paragraph 43-47).
Eichelberger (FIG. 6, 8A) teaches wherein a first device (670) is a first SMD component (paragraph 76) and a second device (Chip 1) is a second SMD component (paragraph 33), and wherein the first (670) and second SMD components (Chip 1) are integrated monolithically as a multilayer system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eichelberger with Sather to incorporate monolithic integration as taught by Eichelberger in the structure taught by Sather, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for horizontal and vertical integration of components to create more compact packaging and allowing for testing of subsystems before assembly (Eichelberger paragraph 76) with a permanent encapsulant (paragraph 82) allowing for improved handling and mechanical rigidity (paragraph 78).
Claim 19
Sather discloses the power-supply circuit according to claim 11, as shown above.
Sather does not expressly disclose wherein the first energy-storage device and the second energy-storage device are directly soldered together, as recited in claim 19 (but see paragraph 43-47).
Eichelberger (2) teaches wherein a first device (250) and a second device (214) are directly soldered together (paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Eichelberger with Sather to incorporate direct soldering of components as taught by Eichelberger in the structure taught by Sather, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for highly integrated packaging (Eichelberger paragraph 34) avoiding the use of interposers and with minimized footprints and thicknesses (paragraph 35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sather in view of US Publication 2010/0219513 to Zhang et al. (hereinafter Zhang).
Sather discloses the power-supply circuit according to claim 11, as shown above.
Sather does not expressly disclose wherein the solid-state accumulator comprises materials that are compatible with a co-firing process, as recited in claim 20.
Zhang (FIG. 14) teaches the use of materials that are compatible with a co-firing process (paragraph 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang with Sather to incorporate materials compatible with co-firing as taught by Zhang in the structure taught by Sather, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for creation and testing of sub-assemblies that are then laminated and co-fired to create compact monolithic packages on a single substrate (Zhang paragraph 103).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200287405 (see, e.g., FIG. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848